DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/26/2020, 02/26/2021, 05/05/2021 and 07/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The information disclosure statement filed 08/2 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the publication/grant date and patentee/applicant/inventor .  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Election/Restrictions
Applicant’s election without traverse of claims 6-16 in the reply filed on 11/23/2021 is acknowledged.

Allowable Subject Matter
Claims 6-16 and 21-29 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 6-16 and 21-29 are allowable because the following closest prior art references fail to teach or reasonably suggest the combination of limitations recited in the independent claims 6, 21 and 26 of the instant invention – a method, computer-readable storage media, and system for spatial indexing.  
Flanagan (US 9,182,913) discloses efficient storage and retrieval of 3-dimensionally (3-D) organized sample data in cloud-based computing architectures; 
Harutyunyan (US 2019/0138420) discloses collection, generation, and storage of multidimensional metric data used for monitoring, management, and administration of computer systems; 
Litwin (US 6,173,415) discloses generating parity files in a highly scalable and highly available distributed data structure; 
Shamaie (US 9,898,689) discloses improving systems and methods of detecting spatially diverse temporal patterns; 
Shao (US 8,219,564) discloses generating and querying spatial indexes; 
Xiao (US 2014/0379922) discloses equitable distribution of excess shared-resource throughput capacity; 
Yu (US 11,188,557) discloses an end-to-end visual analytics system for massive-scale geospatial data; and 
Stelladelin (CN 106796589 A) discloses indexing spatial data object index and indexing of the space data for operation.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diedra McQuitery/Primary Examiner, Art Unit 2166